                                              United States Bankruptcy Court
                                             Western District of Washington
In re:                                                                                                     Case No. 20-10936-MLB
Maziar Rezakhani                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0981-2                  User: admin                        Page 1 of 1                          Date Rcvd: Jun 23, 2020
                                      Form ID: 318                       Total Noticed: 16


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 25, 2020.
db             +Maziar Rezakhani,    17112 37th Ave W,    Lynnwood, WA 98037-7059
956812146      +Bankruptcy & Collections,    800 5th Ave,    Suite 2000,    Seattle, WA 98104-3188
956812151      +Capital One NA,    Payment Processing,    PO Box 17000,    Baltimore, MD 21297-1000
956812152      +Collection Bureau of Walla Wal,    224 E Poplar St,     Walla Walla, WA 99362-3031
956812154       IQ Data,   PO Box 340,    Bothell, WA 98041-0340
956812156      +Machol & Johannes,    2800 156th Ave SE,    Suite 105,    Bellevue, WA 98007-6555
956812148       US Attorney General,    US Dept of Justice,    950 Pennsylvania Ave. NW,
                 Washington, DC 20530-0001
956812147      +United States Attorney,    700 Stewart St,    Suite 5220,    Seattle, WA 98101-4438
956812160      +Westlake Customer Care,    P.O. Box 76809,    Los Angeles, CA 90076-0809

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QMPKLEIN.COM Jun 24 2020 07:03:00      Michael P Klein,    330 Madison Avenue S, Suite 110,
                 Bainbridge Island, WA 98110-2544
smg             EDI: WADEPREV.COM Jun 24 2020 07:03:00      State of Washington,    Department of Revenue,
                 2101 4th Ave, Ste 1400,    Seattle, WA 98121-2300
956812150       EDI: AMEREXPR.COM Jun 24 2020 07:03:00      American Express,    PO Box 981540,
                 El Paso, TX 79998-1540
956812153       EDI: DISCOVER.COM Jun 24 2020 07:03:00      Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,   Wilmington, DE 19850
956812155       EDI: JEFFERSONCAP.COM Jun 24 2020 07:03:00      Jefferson Capital Systems,    PO Box 7999,
                 Saint Cloud, MN 56302-7999
956812157      +EDI: MID8.COM Jun 24 2020 07:03:00      Midland Funding LLC,    8875 Aero Dr, STE 200,
                 San Diego, CA 92123-2255
956812149       EDI: IRS.COM Jun 24 2020 07:03:00      US Treasury,   PO Box 7346,    Philadelphia, PA 19101-7346
                                                                                              TOTAL: 7

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
956812158         US Distriuct Court of WA
956812159*      ++INTERNAL REVENUE SERVICE,   CENTRALIZED INSOLVENCY OPERATIONS,                      PO BOX 7346,
                   PHILADELPHIA PA 19101-7346
                 (address filed with court: US Treasury - IRS,    PO Box 21125,                      Philadelphia, PA 19114)
                                                                                                                 TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 25, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 23, 2020 at the address(es) listed below:
              Darrel B Carter   on behalf of Debtor Maziar Rezakhani Darrel@cbglaw.com
              Michael P Klein   trusteeklein@hotmail.com, kleinlaw133@hotmail.com,mklein@ecf.axosfs.com
              United States Trustee   USTPRegion18.SE.ECF@usdoj.gov
                                                                                            TOTAL: 3




           Case 20-10936-MLB                Doc 16        Filed 06/25/20         Ent. 06/25/20 21:20:26              Pg. 1 of 3
Information to identify the case:
Debtor 1
                       Maziar Rezakhani                                             Social Security number or ITIN   xxx−xx−5342
                                                                                    EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name    Last Name

Debtor 2                                                                            Social Security number or ITIN _ _ _ _
                       First Name     Middle Name      Last Name
(Spouse, if filing)                                                                 EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Western District of Washington

Case number:          20−10936−MLB

Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Maziar Rezakhani
             fdba NeoAce


             6/23/20                                                        By the court: Marc Barreca
                                                                                          United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                             This order does not prevent debtors from paying
and it does not determine how much money, if                               any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                       debts according to the reaffirmation agreement.
                                                                           11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                  Most debts are discharged
attempt to collect a discharged debt from the                              Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                 all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                            personal liability for debts owed before the
or otherwise try to collect from the debtors                               debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                           Also, if this case began under a different chapter
in any attempt to collect the debt personally.                             of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                           to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                are discharged.
However, a creditor with a lien may enforce a                              In a case involving community property: Special
claim against the debtors' property subject to that                        rules protect certain community property owned
lien unless the lien was avoided or eliminated.                            by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                              not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                              Order of Discharge                                     page 1




         Case 20-10936-MLB                        Doc 16       Filed 06/25/20   Ent. 06/25/20 21:20:26                Pg. 2 of 3
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2




     Case 20-10936-MLB            Doc 16      Filed 06/25/20   Ent. 06/25/20 21:20:26      Pg. 3 of 3
